DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 19 objected to because of the following informalities:  claim 19 recites “The computer program product of claim 10” should be - The computer program product of claim 17 -.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.
With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-9) are directed to a statutory category, namely a system.  Claim 10 and its dependent claims (claims 11-16) are directed to a statutory category, namely a method/computer implemented method.  Claim 17 and its dependent claims (claims 18-20) are directed to a statutory category, namely a computer program product comprising a non-transitory computer readable medium.
Step 2A (Prong 1): Claims 1, 10, and 17, which are substantially similar claims to one another, are directed to the abstract idea of mental processes, or more particularly “Concepts performed in the human mind such as observation, evaluation, and judgement (See MPEP 2106).”  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components. Other than reciting “a mobile device, a processor, a memory , a non-transitory computer readable medium…” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG . The method basically cover finding how much an item in a store costs in a first currency, determining that the user’s money in their account is of a different currency, and then doing currency conversion on the cost into the user’s currency type.  The core method is notoriously well-known and has been in practice for thousands of years.  The only difference is that a mobile device which is being used for its well-known purpose as a computing/communication device.  The abstract elements of claim 1, 10, and 17 recite in part “receiving as the user is located within a non-domestic physical locale…in response to receiving the at least one input…initiate determination of a 
Step 2A (Prong 2):  Independent claims 1, 10, and 17, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims recite the additional elements in part “a mobile device, a processor, a memory, a non-transitory computer readable medium…” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea as a computing/communication device. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. Lastly, the additional user interface amounts to insignificant extra-solution activity and not a practical application; the user interface for outputting information is well-known, routine, and conventional. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: Independent claims 1, 10, and 17, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-7, 10-11, 13-14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (2016/0357709) in view of Rose et al. (2014/0214653).
As to claim 1, Hsu teaches a system for dynamic resource conversion ([0042, 0062]), the system comprising: a mobile device in possession of a user and including a memory, at least one computing processor in communication with the memory, and one or more user interfaces in communication with the at least one processor ([0018, 0036, 0042] – mobile computing device); and
a plurality of computing-implemented instructions stored in the memory, executable by the at least one computing processor ([0036]) and configured to:
receive, as the user is located within a non-domestic physical locale of an object provider, at least one input that identifies (i) an object at the physical locale ([0002, 0062] - the user as the traveler visiting a different country identified by locale determination module), and (ii) a first resource volume of a first resource type required for acquiring the object ([0062] – an object at the locale with a price tag for the object in a first currency symbol);
a second resource type different than the first resource type (Figs. 5A-5C; [0062, 0065] – Chinese Yuan currency and French Euro currency are two different type of resources);
initiate determination of a second resource volume required for acquiring the object, wherein the second resource volume is (i) of the second resource type, and (ii) determined by applying a resource type conversion rate to the first resource volume of the first resource type required for performing acquisition of the object ([0062]); and

Hsu does not explicitly discussed determining that resources in a first resource depository held by the user.
	Rose, in the same fields of endeavor, teaches determining the user has a sufficient balance in the account, sufficient credit associated with the account and/or the like; providing the user the option to pay using funds included in a bank account of the user ([0046, 0060, 0063, and 0118]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Rose into the teachings of Hsu for the purpose of determining whether the user can pay for the transaction using funds available in the user’s account.
As to claims 2 and 11, Hsu teaches the system of Claim 1 and the computer implemented method of claim 10, wherein the instructions are further configured to, in response to the user initiating, at the physical locale ([0002] - the user as the traveler visiting a different country identified by locale determination module), a subsequent resource event that includes the object, communicate a second signal to the mobile device that (i) is configured to be outputted by at least one of the one or more user interfaces, and (ii) provides presentation of an option to perform the subsequent resource event using the second resource type in a volume that includes the second resource volume for acquiring the object ([0042, 0062] – extension application 126 
As to claims 4 and 13, Rose teaches the system of Claim 1 and the computer implemented method of claim 10, wherein the definitive volume of resources is further defined as an actual amount of resources ([0046] – providing an indication of a pay amount due for the purchase of the product) (i) transferred from the first resource depository in response to a resource event that includes the object or (ii) owed by the user ([0118]).
As to claim 5, Hsu teaches the system of Claim 1, wherein the instructions configured to receive the input are further configured to capture an image of computer-readable indicia located on the object and read the computer-readable indicia to identify (i) the object, and (ii) the first resource volume of a first resource type (Figs. 5A-5C; [0062, 0065]).
As to claim 6, Hsu teaches the system of Claim 1, wherein the first signal further provides presentation of the resource conversion rate used to determine the second resource volume ([0062] – a price tag in a first language and a first currency associated with first format identified by locale determination module, converting the price displayed in a first currency to a second currency; the currency conversion performed in real-time based on latest currency exchange rates).

Claims 10 and 17 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Hsu teaches one or more computing processor devices, computer readable medium comprising codes for causing a computer to perform the step of claim 17 ([0004-0005, 0101-0107]).

5.	Claims 3, 12, 18 rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Rose in view of Blackwood (2013/0185186)
As to claims 3 and 12, Hsu teaches converting the price tag displayed in a first currency to a second currency indicated in a user-specified setting ([0062]). Hsu and Rose do not explicitly discuss the system of Claim 1 and the computer implemented method of claim 10, wherein the subsequent resource event is initiated within a predetermined time period from when the second resource volume is presented on the 
Blackwood teaches currency converter enter new conversion rates every predetermined time period; once a new rate enters for a particular country, the converter will transmit a new conversion rate to the account network ([0042]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Blackwood into the teachings of Hsu and Rose for the purpose of making sure the user receives the latest conversion rate.
Claims 18 rejected for the same reasons discussed above with respect to claims 11 and 12

6.	Claims 8, 15 rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Rose in view of Kulchytskyy (2017/0199612).
As to claims 8 and 15, Hsu teaches the system of Claim 1 and the computer implemented method of claim 10, wherein the instructions are further configured to: receive, as the user is located within the physical locale of an object provider ([0002] - the user as the traveler visiting a different country identified by locale determination module; [0062]); the user is located in a different country with a different culture or language, currency, measurement ([0018]), hence it would have been obvious that the measurement information of a first measurement type associated with the object is for the country that the user is visiting; the user prefers measurement information of a 
Kulchytskyy teaches converting an initial unit of measurement to a different unit of measurement and displaying the different unit of measurement ([0008, 0010]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Kulchytskyy into the teachings of Hsu and Rose for the purpose of providing users with preferred numerical data in accordance with a familiar unit of measurement which may differ from the selected unit of measurement for particular location, as discussed by Kulchytskyy in [0006].

7.	Claims 9, 16 rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Rose in view of Lau et al. (2016/0323211).
As to claims 9 and 16, Hsu teaches the system of Claim 1 and the computer implemented method of claim 10, wherein the instructions are further configured to: receive, as the user is located within the physical locale of an object provider ([0002] - the user as the traveler visiting a different country identified by locale determination module; [0062]); the user is located in a different country with a different culture or language and may often present information in a format different from the user may be 
Lau teaches a method of providing unit information on an electronic device (abstract) and based on the identified location the unit kilograms is identified as the second unit of measurement and the numerical value of 200 pounds is converted to kilograms (Fig. 5, [0037]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Lau into the teachings of Hsu and Rose for the purpose of providing users with preferred numerical data in accordance with a familiar unit of weight or health-related conversion which may differ from the selected unit of health-related information for particular location.

20 rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Rose in view of Kulchytskyy (2017/0199612) and further in view of Lau et al. (2016/0323211).
	Claim 20 rejected for the same reasons discussed above with respect to claims 15 and 16.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652